Citation Nr: 0707548	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  98-14 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
total abdominal hysterectomy.  

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady





ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1976.  She additionally served in the Army National 
Guard.  

These matters come to the Board of Veterans' Appeals on 
appeal of March 1997, August 2004, and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
& Regional Office Center (RO) in Wichita, Kansas.  

As the veteran is appealing the initial evaluation assigned 
to his service-connected PTSD, the Board must consider this 
claim as a claim for a higher evaluation of an original 
award.  As such, the issue has been framed as that listed on 
the front page of this decision.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  

Following certification of the veteran's appeal to the Board, 
the veteran's attorney submitted additional evidence directly 
to the Board in December 2006.  The veteran has waived her 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2006).  The Board accepts 
this evidence into the record on appeal.  


FINDINGS OF FACT

1.  The competent medical evidence does not attribute the 
veteran's post-service abdominal hysterectomy to active 
military service.  

2.  Since the August 31, 1998, effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
deficiencies in work, judgment, thinking, 

and mood due to such symptoms as suicidal ideation, near-
continuous panic or depression, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

3.  The veteran's service-connected PTSD is of such nature 
and severity as to prevent her from securing or following any 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran's residuals of a total abdominal hysterectomy 
are not the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

2.  The criteria for a rating in excess of 70 percent for 
PTSD since August 31, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.126, 4.129, 4.130, Diagnostic Code 9411 (2006).

3.  The veteran is unemployable as a result of her service-
connected disability.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.15, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 

application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim, (2) the evidence, if 
any, to be obtained by VA, and (3) the evidence, if any, to 
be provided by the claimant; and (4) VA must make a request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

In an August 2002, February 2005, and March 2005 notice 
letters, the RO informed the veteran of the evidence 
necessary to substantiate her claims, what evidence they 
would obtain and what evidence she should submit.  These 
letters also requested that she provide any evidence in her 
possession that pertained to her claims.  As such, the four 
content-of-notice requirements have been met in this case.  
Likewise, in March 2006, the RO provided the veteran notice 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board also finds that while the notice provided in August 
2002 regarding the veteran's claim for service connection for 
residuals of a total abdominal hysterectomy, was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim in March 1997, the notice was 
provided by the AOJ prior to a subsequent adjudication of the 
claim (see the April 2004 Supplemental Statement of the 
Case), and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board thus finds that any error in the 
timing of the VCAA notice was not prejudicial to the veteran, 
and there is no reason in further delaying the adjudication 
of the claim for 

service connection for residuals of a total abdominal 
hysterectomy decided herein.  Pelegrini, 18 Vet. App. at 112.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Relevant medical evidence has been submitted by the 
veteran and obtained by the RO.  The veteran has been 
afforded VA medical examinations associated with her claims; 
the reports of which are of record.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159. 

II. Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In this case, the veteran contends that she is entitled to 
service connection for residuals of a total abdominal 
hysterectomy.  Specifically, the veteran alleges that she was 
not an appropriate candidate for an IUD (intrauterine 
device), and that the insertion of an IUD during service and 
subsequent complications ultimately led to the necessity of a 
total abdominal hysterectomy.  This in turn has led to 
residual disability, to include reported bone density loss.  

A review of the veteran's active duty service medical records 
reveals that she underwent regular gynecological examinations 
and received treatment for urinary tract infections.  The 
veteran was noted to have used Ovulen (oral contraception) as 
a method of birth control.  A February 24, 1976, treatment 
note reflects the veteran's request for an IUD.  An attempt 
was made to place a "CU-7" apparatus but that failed due to 
the veteran's retroflexed uterus.  A "LippesLoop C" was 
then 

placed without difficulty.  An undated treatment note 
reflects that on the second day following the implantation of 
the IUD, the veteran complained of cramping and spotting.  No 
other medical notes associated with the veteran's service 
medical records reflect complaints, findings, or treatment 
with respect to the veteran's IUD.  

Post-service medical records reflect a July 1984 Army health 
clinic note in which the veteran was noted to have had 
irregular menses since April 1984.  She was also reported to 
have had a tubal ligation in April 1981.  Menses were noted 
to have been regular except for the last two months.  The 
veteran's pelvic examination was normal expect for a noted 
retroflexed uterus.  Thereafter, in June 1990 the veteran 
underwent a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy at Munson Army Community Hospital at 
Fort Leavenworth, Kansas (the veteran was noted as being a 
military dependant).  A hospital summary notes the final 
diagnosis as severe dysmenorrhea and menometrorrhagia, 
enlarged uterus (8-week size and 139 grams), cystic ovaries, 
and chronic cervicitis and squamous metaplasia on the cervix.  

Reports of medical examination association with the veteran's 
Army National Guard service following her enlistment in 1995, 
reflect a history of a hysterectomy.  No abnormal 
gynecological findings were reported.  Additional private 
medical records reflect that the veteran was treated for 
various disorders and received hormone replacement treatment.

With respect to the veteran's claim, the only competent 
medical nexus evidence is a report of July 2002 VA 
examination and a subsequent report of February 2004 
addendum.   

The report of July 2002 VA examination reflects the 
examiner's review of the veteran's claims file, to include 
her service medical records.  In particular, the veteran 
reported that during out processing at Fort Dix, apparently 
in April 1976, she began to hemorrhage.  She was taken to the 
emergency room where her IUD was removed and her uterus 
packed.  Otherwise, the examiner noted the veteran's reported 
history of using oral contraception and a diaphragm from 1976 
to 1981, 

and that her periods were lasting 10-14 days each month.  The 
veteran also reported having had a bilateral tubal ligation 
in 1981, and was noted to have given birth to children in 
1978 and 1980.  

The examiner's findings include her report that that IUDs had 
been linked to certain pelvic infections, and that the long-
term use of IUDs in a person at high risk for infection led 
to pelvic inflammatory disease.  The examiner reported that 
the veteran did have an IUD in place from February 1976 to 
April 1976; however, during this time there was no mention of 
dysfunctional uterine bleeding, fever, abdominal pain, or 
other indices of infection.  Additionally, post-IUD removal, 
the veteran had had two children and there was otherwise no 
documentation of pelvic infection or abnormal PAP smear.  The 
examiner also reported that some cramping and heavier 
menstrual flow were expected with IUD use.  The examiner 
opined that it was not likely that the brief use of an IUD 
caused the need for hysterectomy 15 years later.  

In the report of February 2004 addendum, the same examiner 
who performed the July 2002 examination further discussed the 
veteran's medical history and opined that the elective 
surgery of total abdominal hysterectomy with bilateral 
slapingo-oopherectomy was not likely related to any 
gynecological symptomology noted in the veteran's service 
medical records.  

Other than the report of July 2002 VA examination and its 
February 2004 addendum, there is a lack of any other medical 
nexus evidence that directly addresses the relationship 
between the veteran's total abdominal hysterectomy, to 
include residuals thereof, and her active service.  
Furthermore, neither the veteran nor her attorney has alluded 
to the existence of any such medical evidence or opinion.  As 
such, the only competent medical nexus (opinion) evidence 
weighs against the veteran's claim for service connection.  

The Board has considered the veteran's assertions in 
connection with her claim for service connection for 
residuals of a total abdominal hysterectomy.  Although the 
veteran contends that she was not an appropriate candidate 
for an IUD and that the 

insertion of an IUD during service and subsequent 
complications ultimately led to the necessity of a total 
abdominal hysterectomy, there is nothing in the record to 
show that she has the expertise or specialized training 
necessary to link her total abdominal hysterectomy to her 
military service.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the 
veteran's assertions alone cannot provide a basis for a grant 
of service connection.  

For all the foregoing reasons, the claim for service 
connection for residuals of a total abdominal hysterectomy 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there is a preponderance of the 
evidence weighing against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  A Rating in Excess of 70 percent for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation 

assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), is required.  See Fenderson, 12 Vet. App. at 126.  

As noted above, the veteran is rated as 70 percent disabled 
for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the General Rating Formula For Mental Disorders, which 
includes PTSD, a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of 

disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Since the initial grant of service connection, August 31, 
1998, the Board does not find that the veteran's PTSD has 
resulted in total occupational and social impairment; hence a 
rating to 100 percent is not warranted.  

The Board notes that the evidence reflects that the veteran 
suffers from occupational impairment or deficiencies due to 
her PTSD.  In June 2004, the veteran was noted as having 
resigned from her job.  A medical opinion in February 2005 
from the veteran's treating VA psychiatrist notes that the 
very common and baseline stressors of any employment 
situation, to include a negatively obsessed anticipation of 
employment stress, were sufficient stimuli to cause an 
exacerbation of the veteran's PTSD.  Her symptoms were noted 
as clearly precluding her from being gainfully employed.  

Furthermore, the Board is cognizant that in a September 2006 
medical opinion, the same treating VA psychiatrist noted that 
a diagnosis of bipolar disorder (a nonservice-connected 
disability) had confounded the veteran's diagnostic picture 
as it related to her service-connected PTSD rating.  He noted 
that he had reappraised her case and had concluded that PTSD 
was the primary diagnosis, and that the veteran did not have 
a co-primary diagnosis of bipolar disorder.  The VA 
psychiatrist went on to opine as follows, 

I believe that the bipolar-like instabilities are 
a component of the PTSD and that PTSD is a 
unifying diagnosis for all of [the veteran's] 
symptoms.  So, it is my belief that [the veteran] 
is permanently and totally disabled due to the 
specific and singular condition of PTSD.  

Here, the Board finds the evidence is sufficiently in 
equipoise, and it accepts that all the veteran's psychiatric 
symptomatology can be associated with her service-

connected PTSD.  See e.g. Mittleider v. West, 11 Vet. App. 
181 (1998) (unless the symptoms and/or degree of impairment 
due to a veteran's service-connected psychiatric disability 
can be distinguished from any other diagnosed psychiatric 
disorders, VA must consider all psychiatric symptoms in the 
adjudication of the claim).  

Otherwise, in this case, it is not apparent to the Board, in 
light of the examiner's opinion in February 2005, as noted 
above, whether the finding of "total disability" speaks 
only to occupational impairment, or to both occupational and 
social impairment.  Notwithstanding any ambiguity, even 
acceptance by the Board that the VA psychiatrist was in fact 
speaking to both occupational and social impairment, the 
medical evidence of record simply does not support that the 
veteran's service-connected PTSD results in total social 
impairment.  

In this case, as noted above, the veteran remained employed 
until resigning from her job in June of 2004.  An April 2004 
hospitalization summary notes that the veteran had close, 
long-term friendships.  A May 2004 treatment note reflects 
that the veteran reportedly had a supportive husband and a 
nice network of supportive friends.  Subsequently, in a 
report of June 2004 VA examination, the veteran indicated 
that she only had two friends that she related to as 
acquaintances.  The veteran's psychiatric symptomatology, in 
light of a mental status examination, was reported as severe, 
unrelenting, and disabling.  However, VA treatment records 
also dated in June 2004 reflect that, the veteran had a 
supportive family, that she attended her son's wedding and 
had a nice time, that she had a great weekend with her 
husband, and that she was social with her peers.  A July 2005 
treatment record reflects that the veteran's mood had been 
more stable.  She noted that she had purchased a dog (a 
terrier) and planned on ultimately showing him.  

Additionally, a report of August 2005 VA examination reflects 
the veteran's husband as reporting that he and the veteran 
did go out to eat at least once per week, often with 
relatives or friends, and that they also went out to the 
movies.  He also reported that the veteran liked to attend 
plays and the theatre.  In March 2006, the veteran reported 
that she had learned to adapt to her condition by going to 
the store 

late at night when there weren't many people around, and when 
in a restaurant, sitting in a booth so that her back was to 
the wall.  A September 2006 treatment record reflects that 
the veteran had been exercising regularly.  She reported 
episodic symptoms of mood instability, intrusive 
recollections, anxiety, and nightmares.  The veteran denied 
any recent bouts of primary hopelessness and/or active 
suicidal ideation.  The psychiatrist noted that a positive 
was that the veteran and her husband had moved to a loft in 
Kansas City and the veteran liked it.  It was reported that 
the veteran felt more secure, comfortable, and less paranoid 
there.  

As such, notwithstanding the September 2006 opinion of the 
veteran's treating psychiatrist, the Board simply does not 
find that since the initial grant of service connection, 
August 31, 1998, the evidence demonstrates that the veteran 
has total social impairment due to her PTSD that would, in 
combination with her occupational impairment, warrant a 100 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reaching this conclusion, the Board is cognizant that in a 
report of June 2004 VA examination, an examiner noted the 
veteran's report of auditory hallucinations.  In February 
2006, the veteran was hospitalized for PTSD and bipolar 
disorder.  Her symptoms included depression and psychotic 
features.  An associated VA hospital summary notes that the 
veteran was admitted for observation and stabilization of 
mood, and that her psychosis was acute in nature.  At 
discharge, the veteran's condition was noted as good with 
full range of affect, good grooming and hygiene, linear and 
goal directed thought processes, good insight/judgment, and 
there was no report of suicidal/homicidal ideation or 
auditory/visual hallucinations.  Otherwise, even accepting 
that the veteran's PTSD (to include bipolar-like 
instabilities) does result in periodic delusions or 
hallucinations, the medical evidence simply does not reflect 
persistent delusions or hallucinations.  

Otherwise, the Board simply does not find that the veteran 
has demonstrated the sort of symptoms that warrant a 100 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Here, the evidence does not reflect gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent 

danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
nor is there memory loss for names of close relatives, own 
occupation, or own name.  Here, while the medical evidence 
does demonstrate that the veteran's hygiene at times has been 
lacking and that she looked disheveled, any such 
symptomatology is compensated for in the 70 percent rating 
(e.g., neglect for personal appearance and hygiene).  

Thus, the Board does not find a rating greater than 70 
percent, to a 100 percent, for PTSD is warranted.  In so 
finding, the Board has also considered the assigned Global 
Assessment of Functioning (GAF) scores assigned during the 
appeal period.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

In this case, the Board notes that the veteran was 
hospitalized in April and June 2004, as well as February 2006 
for exacerbation of her PTSD.  At those times, the admission 
GAF scores assigned ranged from a low of 20 to a high of 45.  
Subsequent GAF scores, during periods of remission or 
stabilization of the veteran's PTSD symptoms ranged from 50 
to 70.  

Here, the Board notes that the veteran's GAF scores assigned 
on hospital admission are reflective of, at the very least, 
major impairment.  During periods of remission, the veteran's 
symptomatology reflects, at the worst, serious symptoms.  No 
matter, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  

The Board has taken into consideration the frequency, 
severity, and duration of the veteran's PTSD symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  In this case, the 
Board finds that the veteran's reported symptoms, as 
discussed in the evidence noted above, are akin to the 
criteria for the 70 percent rating already awarded, 
especially given the absence of total social impairment 
tantamount to the criteria for the 100 percent rating.  

Therefore, the Board finds that since the initial grant of 
service connection, August 31, 1998, the veteran's service-
connected PTSD does not warrant a rating in excess of 70 
percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

For all the foregoing reasons, the claim for a rating in 
excess of 70 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.  


C.  Entitlement to a TDIU

The Board notes that TDIU may be awarded where the schedular 
rating is less than total and when it is determined that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2006).  Under § 4.16(a) if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities of one or both of the lower extremities 
may be considered as one disability in applying the 
provisions of § 4.16(a).  In this case, the veteran's only 
service-connected disability is PTSD.  The disability is 
rated as 70 percent disabling.  Thus, the veteran meets the 
minimum requirements for consideration under 38 C.F.R. 
§ 4.16(a).  

Here, the medical evidence of record, as reflected above, 
documents that the veteran was last employed in June 2004.  
In this respect, a report of December 1998 VA examination 
reflects the examiner's note that even the slightest 
provocation or confrontation at work resulted in the veteran 
not being able to remain on the job.  In the report of August 
2005 VA examination, the examiner noted that the veteran's 
PTSD was not accounting for her inability to work, but that 
her mood disorder accounted for many of the problems the 
veteran was having in working and getting along with people.  
As noted above, the veteran's treating VA psychiatrist has 
opined that any bipolar-like instabilities are a component of 
the veteran's service-connected PTSD and that PTSD is a 
unifying diagnosis for all of the veteran's symptoms.  

In the instant case, in light of the veteran's 
symptomatology, her periodic hospitalizations, and the 
February 2005 opinion from the veteran's treating VA 
psychiatrist that the veteran's PTSD symptoms and 
exacerbation of such, especially in a work-like setting, 
clearly precluding her from being gainfully employed, the 
Board finds that the veteran cannot secure or follow a 
substantially gainful occupation.  As such, with reasonable 
doubt resolved in the veteran's favor, total disability for 
compensation based on unemployability of the veteran is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.16(b).  


ORDER

Service connection for residuals of a total abdominal 
hysterectomy is denied.  

An initial rating in excess of 70 percent for PTSD is denied.  

Entitlement to a TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


